Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 16, 2020                                                                                  Bridget M. McCormack,
                                                                                                                   Chief Justice

  161945 & (43)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DEREK SHAW,                                                                                          Richard H. Bernstein
           Plaintiff-Appellee,                                                                         Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161945
                                                                    COA: 352851
                                                                    Sanilac CC: 14-035535-DM
  ELIZABETH SHAW,
           Defendant-Appellant.

  _____________________________________/

         On order of the Court, the motion for immediate consideration is GRANTED. The
  application for leave to appeal the August 12, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 16, 2020
         b1013
                                                                               Clerk